Exhibit 10.3

FIRST AMENDMENT

TO THE TRANE INC. SUPPLEMENTAL SAVINGS PLAN

(As Amended and Restated through January 1, 2009)

WHEREAS, effective January 1, 2010, eligible employees of Trane U.S. Inc. will
participate in the non-qualified defined contribution plan of Ingersoll-Rand
Company in lieu of ongoing participation in the Trane Inc. Supplemental Savings
Plan (the “Plan”); and

WHEREAS, Trane Inc. (the “Company”) desires to amend the Plan to cease
contributions effective with Plan year 2010 and to provide that, effective
January 1, 2010, all distributions from the Stock Account shall be in cash;

NOW THEREFORE, the Plan is hereby amended as set forth below:

1. Effective with the calendar year beginning January 1, 2010, no further awards
shall be made under the Plan (other than awards made in 2010 with respect to
calendar year 2009).

2. Effective January 1, 2010, all distributions under Section 10 from the Stock
Account shall be made in cash, based on the Fair Market Value of the Shares as
of the last business day of the month preceding the date of distribution

3. Except as specifically set forth herein, all other terms of the Plan shall
remain in full force and effective and are hereby ratified in all respects.

IN WITNESS WHEREOF, the Company has had its duly authorized representative sign
this Amendment as of January 1, 2010

 

TRANE INC. By:  

/s/ Barbara A. Santoro

Name:   Barbara A. Santoro Title:   Vice President & Secretary

 

1